Citation Nr: 0107935	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  98-05 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 until August 
1975.  This matter comes before the Board of Veteran's 
Appeals (BVA or Board) on appeal from a December 1997, rating 
decision of the Regional Office in St. Petersburg, Florida 
(RO), which denied the benefit sought on appeal. 


REMAND

A preliminary review of the evidence discloses that the 
record includes an October 1997 VA audiological evaluation.  
Results of this examination show that the veteran's hearing 
meets the VA hearing impairment standard in the left ear 
because speech recognition is below 94 percent, and meets the 
VA standard for hearing impairment in the right ear because 
the auditory threshold at 4000 Hertz is at or greater than 40 
decibels.  Additionally, both ears also meet the hearing 
impairment standard in that the auditory threshold in at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz were found to be at or above 26 decibels.  See 38 
C.F.R. § 3.385 (2000).  The hearing loss appears to have been 
related service noise history.  However, a VA audiological 
examination dated September 1998, showed that the veteran's 
hearing was within normal limits by VA guidelines.  Under 
these circumstances, the Board finds that another VA 
audiological examination is necessary to assist the Board in 
determining whether the veteran has hear loss as defined by 
38 C.F.R. § 3.385 and if so whether it is related to service.  

In addition, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
substantially modified the circumstances under which the VA's 
duty to assist a claimant applies, and how that duty is to be 
discharged.  This law eliminates the concept of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence required to substantiate a claim.  
Specifically, the law requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This legislation is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  However, the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000.  
It would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992)). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions: 

1.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him audiological care since his 
separation from service, as well as any 
care received since his last VA 
audiological examination of September of 
1998.  After obtaining any necessary 
authorization, the RO should obtain and 
associate those records with the claims 
file.

2.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126).  

3.  The veteran should be afforded an 
audiological examination to determine the 
nature and etiology of any hearing loss 
that may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
based on this review and the findings of 
the examination, offer an opinion as to 
whether the veteran currently has any 
hearing loss, and if so, whether the 
hearing loss is in any way related to the 
acoustic trauma the veteran reports he 
was exposed to during service.  A 
complete rationale for any opinion 
expressed would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2000), copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



___________________________
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



